t c memo united_states tax_court the council for education petitioner v commissioner of internal revenue respondent docket no 17890-11x filed date harold r huggins an officer for petitioner victoria a judson kirk m paxson patricia p wang and eugene kim for respondent memorandum opinion guy special_trial_judge respondent determined that the council for education petitioner does not qualify for exemption from federal income_taxation pursuant to sec_501 as an organization described in section c petitioner challenged respondent’s determination by timely filing a petition for declaratory_judgment with the court pursuant to sec_7428 at the time the petition was filed petitioner’s principal_place_of_business was in california the parties agree that petitioner exhausted the administrative remedies available to it within the internal_revenue_service irs the parties also filed with the court the entire administrative record in accordance with rule b for purposes of the instant proceeding the facts and representations contained in the administrative record are accepted as true and are incorporated herein by reference see id petitioner bears the burden of proving that respondent’s determination is incorrect see 94_tc_284 i harold huggins background harold huggins is petitioner’s president and secretary and its sole officer director and employee unless otherwise indicated section references are to the internal_revenue_code code as amended and rule references are to the tax_court rules_of_practice and procedure a university of california at santa barbara mr huggins was enrolled as a student at the university of california at santa barbara ucsb from to by all indications he did not graduate from ucsb he has been an active and vocal critic of the university of california uc university system generally and ucsb specifically b mr huggins’ administrative complaints and lawsuit sec_2 between and mr huggins filed an administrative complaint with uc’s vice chancellor for student affairs alleging academic fraud and civil rights violations an administrative complaint with the u s department of education’s doe office for civil rights alleging that ucsb administrators and faculty discriminated against african american students by denying them course repeats violated the faculty code of conduct and destroyed documents to conceal evidence of academic fraud a lawsuit in federal district_court against the uc board_of regents board_of regents and the california student aid commission csac alleging that his federal student loans should be extinguished because he was given a poor grade in an engineering course at ucsb and university officials the administrative record does not include all of the pleadings and or the final dispositions of lawsuits filed by mr huggins individually and petitioner however because the lawsuits are discussed and described to varying degrees in the administrative record we have taken judicial_notice of certain opinions and orders issued by the federal courts with jurisdiction over those actions violated the racketeer influenced and corrupt organizations act rico a series of three lawsuits in federal district_court against ucsb numerous ucsb officials the board_of regents and the western association of schools and colleges wasc alleging that the defendants coerced him into withdrawing from ucsb extorted student loans through grade fraud and intimidation and violated rico and the false claims act c proposition mr huggins is an opponent of proposition a ballot initiative that was passed by the voters of the state of california in date at the time then governor pete wilson endorsed proposition and ward connerly a member of the board_of regents actively promoted the initiative the lawsuit was dismissed on the grounds mr huggins failed to allege a pattern of racketeering activity and failed to demonstrate a basis for a class action see 21_fedappx_673 9th cir the first lawsuit assigned docket no sacv doc was short lived inasmuch as the court denied mr huggins’ request to proceed in forma pauperis the second lawsuit assigned docket no sacv doc was dismissed on a number of grounds including failure to state a claim for relief the third lawsuit assigned docket no sacv doc was dismissed on the ground of res_judicata the district_court granted wasc’s motion for sanctions and a separate motion to declare mr huggins a vexatious litigant and those actions were either left undisturbed or affirmed on appeal see 117_fedappx_517 9th cir proposition amended the california state constitution see cal const art i sec_31 to provide in relevant part the state shall not discriminate against or grant preferential treatment to any individual or group on the basis of race sex color ethnicity or national origin in the operation of public employment public education or public contracting the practical effect of proposition was to eliminate race-based and gender-based affirmative action programs in public employment education and contracting in the state of california the u s court_of_appeals for the ninth circuit has uniformly rejected claims that proposition is unconstitutional see 674_f3d_1128 9th cir upholding the court of appeals’ earlier opinion 122_f3d_692 9th cir ii the council for education a articles of incorporation and bylaws in date mr huggins organized petitioner as a california nonprofit mutual benefit corporation to investigate academic fraud petitioner’s articles of incorporation were amended in date to state in relevant part this corporation is a nonprofit public benefit corporation and is not organized for the private gain of any person it is organized under the nonprofit public benefit corporation law for public and charitable purposes the specific purpose of the corporation is to advocate for the legal rights of an unrepresented charitable_class of federal student loan recipients and lenders of the federal family education loan program ffel investigate state administered student_loan programs on improprieties under the guidelines of the higher education act litigate for collateral restitution commission a public report on institutional misconduct reimburse members of the charitable_class and ffel lenders under the national lenders’ assurance program center nlapc title u s c sec_1082 the administrative record includes two sets of bylaws for petitioner the bylaws generally state that petitioner will investigate and report fraudulent activities relating to student_loan programs advocate for student_loan recipients and enforce doe accreditation standards for all students regardless of race or ethnicity b petitioner’s administrative complaints and lawsuits on date petitioner filed an administrative complaint with the district of columbia department of consumer and regulatory affairs alleging that the american civil rights institute acri and the american civil rights the federal family education loan program ffelp established under part b of the higher education act of see u s c secs comprises certain student_loan programs administered by doe see c f_r sec_682 for a detailed description of the relationships between doe private lenders and guaranty agencies see 639_f3d_791 8th cir coalition acrc failed to comply with certain regulations governing tax exempt_organizations the complaint was referred to the office of the district attorney for sacramento california the district attorney subsequently informed petitioner that acri and acrc officials were guilty of nothing more than an oversight in failing to pay required fees and in filing documents and there was insufficient evidence to warrant filing a criminal complaint in date petitioner filed an administrative complaint concerning acri and acrc with the irs and the u s department of justice the irs informed petitioner that disclosure of any_action that it might take against acri or acrc would be prohibited in date petitioner filed a request under the freedom_of_information_act with the u s department of state requesting a report on the number of students from canada china hong kong south korea singapore and taiwan that were issued visas between and to attend a college or university in california the department of state informed petitioner by letter that it did not maintain statistics for student visas by state or by academic institution the record suggests that mr connerly organized acri and acrc in part to promote proposition the record does not reflect whether the department of justice acted on petitioner’s information in date petitioner filed an administrative complaint with the uc academic senate ucas ucas’ attorney wrote a letter to petitioner stating that much like a complaint that mr huggins had filed with the ucsb academic senate in petitioner’s complaint was defective because it was not limited solely to ucas members and it did not specify the provisions of the faculty code of conduct that each individual allegedly violated in date petitioner authorized special committee to gather evidence in support of a complaint alleging that mr connerly was acting as an unregistered foreign agent in violation of u s c sec_951 abused his position as a member of the board_of regents by failing to disclose a that he had a personal financial interest in matters pending before the board and b that he was affiliated with members of the california civil rights initiative and organized acrc and acri to deceive california voters and cause them to support activities of a foreign government in date special committee allocated funds to hire attorneys and an expert witness the administrative record does not include any information regarding special committee such as the composition of its membership the members’ individual qualifications or a general description of its operations in date petitioner’s attorney alexander f annett sent a letter to the irs whistleblower office identifying potential discrepancies in respect of amounts that acrc acri and a third entity the american civil rights foundation acrf reported that they paid to mr connerly in forms return of organization exempt from income_tax for and at the same time mr annett sent a letter to the district of columbia office of tax and revenue stating that acrc and acri apparently failed to apply for exemption from district of columbia income and franchise tax in date petitioner’s attorney lewis p rhodes requested that the california attorney_general provide access to former governor pete wilson’s records of meetings with members of the board_of regents during the summer of and all documents reflecting communication between ward connerly and other members of the regents the attorney general’s office informed petitioner that any such records had been transferred to the state archives and were not available for disclosure pursuant to state law in date petitioner filed an administrative complaint with the california fair political practices commission cfppc alleging that mr the administrative record does not reflect whether the irs or the district of columbia office of tax and revenue acted on the information contained in mr annett’s letters connerly violated the california political reform act of by failing to register as a lobbyist in connection with his efforts to promote proposition sign acrc campaign statements in his capacity as chairman and file a statement of economic interests with the board_of regents before it voted on date to amend uc’s admissions policies cfppc informed petitioner that the alleged violations described in its complaint were beyond the five-year statute_of_limitations for commencing an administrative action and there are no facts alleged or evidence presented that would allow for the tolling of the statute_of_limitations in date petitioner acting through mr huggins filed a lawsuit in federal district_court assigned docket no 09-cv-01503 fcd efb against the california attorney_general cfppc irs doe and connerly associates inc the complaint stated that petitioner was representing the interests of ffelp and alleged that the california attorney_general was acting as a private attorney for mr connerly and had improperly impeded petitioner’s investigation into mr connerly’s acrc’s and acri’s misconduct on date petitioner with mr huggins joining the suit as a plaintiff in his individual capacity filed a first amended complaint identifying only irs and doe as defendants consequently the remaining defendants were effectively dismissed from the action the amended complaint included a request that the court issue an order directing doe to remove the federal offset against harold huggins and cease any and all loan collection activities in date rickie ivie entered his appearance as counsel for petitioner and mr huggins and in date the parties to the suit entered into a stipulation approved by the court that in the event the plaintiffs failed to file an amended complaint within days irs and doe would be dismissed from the suit with prejudice the action ended when petitioner and mr huggins failed to file a timely amended complaint iii administrative proceedings a petitioner’s application_for exemption on date petitioner filed with respondent form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code petitioner’s application includes a narrative description of its various administrative complaints and litigation activities described above petitioner did not attach any newsletters brochures or similar documents describing its charitable purpose as directed in part iv of form_1023 petitioner’s application included a cover sheet and a table of contents for a proposal from ems inc to provide inbound support services for petitioner and several certificates of registration issued by the u s copyright office in respect of written works attributed to petitioner and identified as academic senate complaint noncompliance regents complaint and a resolution before the regents of the university of california b respondent’s first request for information on date respondent requested that petitioner provide additional information in support of its application including a detailed description of its activities and charitable purpose mr huggins responded to respondent’s request by letter dated date stating in relevant part response to question nos as the director of the council for education council my objective is to advocate for the legal rights of an unrepresented charitable_class of federal student aid loan recipients investigate state administered financial student aid institutions and to litigate for compensation the misappropriation of those federal loans used other than for educational_purposes eg political activities in describing petitioner’s charitable purpose mr huggins listed the various administrative complaints and the lawsuit it filed in federal district_court summarized above he also mentioned that petitioner retained the law firm of patton boggs llp to perform a forensic tax analysis of acrc and acri and a witness with a ph d in education to determine whether uc faculty members collaborated with mr connerly in violation of the academic criteria standards of wasc mr huggins further stated a the passage of california proposition in an initiative chaired by regent ward connerly ie california civil rights initiative amendments sic the california constitution to include the phrase preferential treatment and thereby is in conflict with the federal u s constitution to the fourteenth amendment the amended state constitution removed u s citizen s after passage of the proposition the state increased the rate of chinese and south korean graduate s in the scientific fields of engineering from top tiered public schools in california and michigan and thus an increase in the number of chinese graduates from u s colleges universities is the objective of chinese covert undercover operations in the united_states facilitated by the activities of ward connerly and his tax exempt_organizations b statistical data obtained from the u s state department on the number of foreign student admissions of chinese and south korean student enrolment sic supports my thesis of a disproportional rate increase as compared to domestic rate admissions c documents and analysis supporting my thesis is furthered sic described in an unpublished manuscript among the attachments to mr huggins’ response was an engagement letter from dorrance publishing co inc addressed to mr huggins and petitioner regarding an agreement to publish mr huggins’ manuscript entitled china report undercover operations in us colleges and universities mr huggins indicated in his response that the only expenses petitioner incurred and expected to incur for and were professional fees eg litigation expenses of dollar_figure dollar_figure and dollar_figure respectively he also stated that petitioner held a loan receivable of dollar_figure and included a line of credit agreement indicating that petitioner intended to borrow dollar_figure from isiscom llcdollar_figure c respondent’s second request for information on date respondent requested additional documents and information from petitioner including a current list of petitioner’s officers and board members and a copy of petitioner’s retainer agreement with patton boggs llp along with a detailed description of the work the law firm completed for petitioner mr huggins responded by letter dated date repeating allegations that mr connerly was guilty of misconduct in promoting proposition and informing respondent that petitioner recently filed a lawsuit in federal district_court the record indicates that petitioner and isiscom llc share the same business address and that mr huggins is the managing member of the latter d respondent’s third request for information by letter dated date respondent requested that petitioner provide inter alia an explanation whether proposition is the focus of petitioner’s activities an explanation of the relationship between petitioner’s exempt_activities and mr connerly acri and acrc additional information about the unrepresented charitable_class referred to in petitioner’s amended articles of incorporation additional details regarding its plans to engage in litigation for collateral restitution including whether the law firms engaged in such litigation will receive a percentage of any monetary awards and a description of petitioner’s plans to reimburse members of the charitable_class and ffelp lenders under the national lenders’ assurance program respondent again requested that petitioner provide a current list of its officers and board members mr huggins responded by letter dated date attaching some of the pleadings and other documents that he and petitioner filed in council for educ v cal att’y gen no 09-cv-1503 e d cal filed date a copy of a letter from patton boggs llp indicating that the firm would no longer represent petitioner until its outstanding legal fees were paid in full and a copy of a letter from the california government claims program addressed to petitioner’s attorney mr ivie acknowledging receipt of petitioner’s application_for a government claim finally mr huggins referred respondent to a provision in petitioner’s bylaws stating the appointment of a board_of directors shall commence ninety days after the corporation is fully funded and is able to pay each board member an annual salary to be determined through negotiations by the appointed director e respondent’s fourth request for information by letter dated date respondent requested additional information from petitioner including a detailed description of its plans to investigate and report instances of academic fraud related to federally guaranteed student loans respondent also requested copies of any brochures pamphlets newsletters advertisements or any other literature regarding petitioner on date mr huggins sent a series of facsimile transmissions to respondent and included a copy of the form_1024 application_for recognition of exemption under sec_501 and related documents that acrc submitted to the irs in by letter dated date mr huggins informed respondent that in accordance with its mission statement petitioner commissioned a report on the practical effects of proposition focusing on admission and the administrative record does not disclose the disposition of petitioner’s government claim graduation rates for african american students enrolled at uc the letter was accompanied by a report prepared by dr dawn person dated date discussing the impact of proposition on african american students and a written exchange between mr huggins and ryan azlein of stubbs alderston markiles llp regarding a proposed retainer agreement under which mr azlein would assist with an otherwise unidentified private offering of securities f respondent’s fifth request for information on date respondent requested that petitioner provide the following information please provide a detailed business plan for the next years please explain how you will gather public support for your advocacy programs how will the population you intend to serve be made aware of your services please explain and provide specific examples please explain your relationship with isecom llc please provide a complete copy of the report commissioned by you in how many are represented in the class action documents submitted date indicate the petitioner moves the court to order the u s department of education to remove the federal offset against harold huggins and cease any and all loan collections activities explain how this activity is exempt under sec_501 the instruction of the public by recognized educational methods on controversial subjects may qualify for exempt status on the other hand the mere presentation of unsupported opinion is not educational c - d of the income_tax regulations using enclosed revenue_ruling explain your organization is educational within the meaning of c see enclosed revenue_ruling provide detailed examples of student_loan fraud that you will investigate in a letter to respondent dated date mr huggins stated that many of respondent’s questions should be reviewed in consensus with the assistant united_states attorneys citing question sec_2 and quoted above mr huggins also stated that petitioner would modify its web site to reflect that the council for education is a nonprofit litigation organization contributions received will be used for professional attorney fees research consultants and professional staff in support thereof enforcing the audit provisions of the higher education act by means of judicial opinion review on date mr huggins submitted a further response to respondent’s letter dated date as follows response to question no cfored is in the process of retaining an outside consultant to write a business plan response to question no cfored will gather public support through the filings of legal pleadings in federal courts designed to enforce the academic criteria standards mandated by congress under the provisions of the higher education act which is enforced by those academic institutions response to question no the public will benefit through greater transparency of those academic institutions according to a u s department of education study percent of low-income students entering a post secondary college managed to graduate within five years as compared to percent of high- income students cfored is an advocate for universally recognized blind academic evaluations through the use of electronic machines rather than individual grader response to question no isiscom llc is cfored’s underwriter i presently serve as isiscom llc manager response to question no read herein enclosed attachment exhibit a response to question no the commissioned researched and federal court system will determine the likely class action status response to question no the goal of the legal proceedings in council v u s department of education et al is to provide temporary debt relief until the final disposition of an administrative review process response to question no unsupported opinions are those court pleadings ie revrul_68_263 cb filed before a judicial judge for review thus the unsupported opinion becomes a supported judicial opinion upon review thereafter by the federal judge and response to question no an example of student_loan fraud is the awarding of student grades on the bases of social economics rather than academic standards as recognized by those academic accreditation institutions ie western association of schools and colleges and council for higher education accreditation a ethic violations of collusion regarding a conflict of interest between a student and faculty_member where said faculty_member has a financial quid quo pro economic benefit ie failure to remove one self from the decision process constitutes a violation b a violation of a student’s legal right to an academic appeal regarding an instructor’s evaluation therefore constitutes a violation iv respondent’s preliminary determination and the appeals process on date respondent issued a preliminary determination concluding that petitioner was not organized or operated exclusively for an exempt_purpose within the meaning of sec_501 and was operated primarily to serve mr huggins’ private interests petitioner appealed respondent’s preliminary determination asserting that it was engaged in education activities that served an exempt_purpose within the meaning of sec_501 during the appeal process mr huggins sent a letter to the appeals_office stating that petitioner provides educational materials to college applicants informing them of colleges and universities with high student attrition rates with the aim of reducing the risk of default on federal student loans and that petitioner advocates on behalf of federal student_loan recipients through litigation intended to protect individual civil rights mr huggins did not produce any educational materials such as pamphlets or newsletters the appeals_office concluded that petitioner was not operated for an exempt_purpose v respondent’s final_determination as indicated respondent issued to petitioner a final notice_of_determination denying its application_for exemption under sec_501 the notice states that petitioner failed to show that its activities are educational within the meaning of sec_1_501_c_3_-1 income_tax regs and it is operated exclusively for an exempt_purpose discussion sec_501 provides in relevant part that an organization described in sec_501 including a corporation shall be exempt from federal_income_tax unless exemption is denied under sec_502 or sec_503 to qualify as an exempt_organization described in sec_501 a corporation generally must demonstrate that it is organized and will operate exclusively for religious charitable scientific educational or other specified exempt purposes no part of its net_earnings will inure to the benefit of a private_shareholder_or_individual no part of its activities constitutes intervention or participation in any political campaign on behalf of any candidate for public_office and no substantial part of its activities consists of political or lobbying_activities am campaign acad v commissioner 92_tc_1053 qualification as a corporation described in sec_501 not only provides an exemption from federal_income_tax but also generally permits the corporation to solicit and accept donations which normally are deductible by the donor against his or her federal_income_tax see sec_170 461_us_574 sec_1_501_c_3_-1 income_tax regs provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit the purposes of such organization to one or more exempt purposes and do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes respondent’s notice_of_determination does not refer to whether petitioner is organized exclusively for an exempt_purpose and the matter is not addressed in respondent’s answer to the petition as amended under the circumstances respondent is deemed to have conceded that petitioner was organized exclusively for an exempt_purpose an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of the exempt purposes specified in sec_501 ie religious charitable scientific testing for public safety literary or educational_purposes sec_1_501_c_3_-1 income_tax regs an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose see id or if the organization operates for the benefit of private interests such as designated individuals or the creator of the organization see sec_1_501_c_3_-1 income_tax regs respondent asserts that petitioner failed to show that it is operated exclusively in furtherance of a charitable or educational purpose and that in fact its activities serve mr huggins’ private interests petitioner maintains that its litigation activities accomplish a charitable purpose--promoting social welfare--by defending human and civil rights secured_by law the term charitable in sec_501 is used in its generally accepted legal sense and includes activities such as relief of the poor or the underprivileged advancement of religion education or science lessening the burdens of government and promotion of social welfare including eliminating prejudice and discrimination and defending human and civil rights sec_1_501_c_3_-1 income_tax regs the fact that an organization in carrying out its primary purpose advocates social or civic changes or presents opinion on controversial issues does not preclude the organization from qualifying under sec_501 so long as it is not an action_organization of any one of the types described in paragraph c of sec_1_501_c_3_-1 income_tax regs id the commissioner recognizes that some organizations that provide legal services or engage in litigation may serve a charitable purpose within the meaning respondent does not contend that petitioner is an action_organization ie an organization that attempts to influence legislation or participates in a political campaign within the meaning of sec_1_501_c_3_-1 income_tax regs of sec_501 a review of irs administrative rulings shows that the commissioner has granted tax-exempt status to legal services organizations including legal aid societies that provide free or subsidized legal services to indigent or low-income persons see revrul_69_161 1969_1_cb_149 organizations that assist individuals or groups in litigation to protect human and civil rights see revrul_73_285 1973_2_cb_174 discussing the exempt status of an organization that provided funds to defend members of a religious sect in legal actions involving substantial constitutional issues so-called public interest law firms--organizations that employ in-house attorneys to provide legal representation to individuals or groups in respect of matters of broad public interest see revproc_92_59 1992_2_cb_411 providing general guidelines for public interest law firms and organizations that act as the party-plaintiff in administrative and judicial proceedings to enforce federal and state laws for the benefit of the general_public see revrul_80_278 1980_2_cb_175 discussing the exempt status of an organization that filed suit against a local manufacturer and the state environmental protection agency for the purpose of enjoining the to the same effect see revrul_68_438 1968_2_cb_209 discussing the exempt status of an organization that worked with trade associations for the purpose of encouraging compliance with civil rights laws manufacturer from continuing to emit certain air contaminants and to require the state_agency to enforce applicable laws petitioner contends that it will act as an advocate for federal student_loan recipients and for ffelp lenders investigate state-administered student_loan programs for improprieties seek restitution through litigation commission a public report on institutional misconduct and reimburse members of the charitable_class although these objectives are matters that would engender a broad public interest we cannot say on the basis of this record that petitioner has been or will be operated in a manner that will further a charitable purpose mr huggins undoubtedly believes he was mistreated by faculty and other officials at ucsb and that his inability to complete his studies at ucsb is attributable in large part to mr connerly and his efforts in support of proposition seeking redress mr huggins embarked on what is best described as a quixotic quest for relief filing numerous lawsuits without the assistance of an attorney as previously discussed those lawsuits were dismissed primarily as a result of his failure to state a claim many of his filings were frivolous or groundless leading the federal district_court to declare him a vexatious litigant undeterred mr huggins organized petitioner and filed another lawsuit similar in many respects to those that preceded it targeting not only mr connerly but also the california attorney_general cfppc irs and doe much like mr huggins’ earlier lawsuits this action was dismissed when petitioner failed to file a proper amended complaint within the time prescribed in a stipulation approved by the court this court has previously held that where an individual creates and controls the affairs of an organization seeking tax-exempt status there is an obvious opportunity for abuse which necessitates an open and candid disclosure of all facts bearing upon the organization and its operations and finances so that the court can be assured that by granting the claimed exemption it is not sanctioning an abuse of the revenue laws 74_tc_531 aff’d 670_f2d_104 9th cir see 69_tc_615 where such disclosure is not made the logical inference is that the facts if disclosed would show that the taxpayer fails to meet the requirements of sec_501 bubbling well church of universal love inc v commissioner t c pincite as discussed below many of petitioner’s responses to respondent’s requests for information were less than open and candid particularly responses relating to its operations and finances leading the court to conclude that the undisclosed facts would show that petitioner fails to satisfy the requirements of sec_501 petitioner has not adopted an operating structure or procedures necessary to ensure that its activities are properly focused to further its alleged charitable purpose prominent among petitioner’s shortcomings are the lack of a formal business plan and an independent board_of directors to provide operational guidance and oversight see 82_tc_196 discussing the importance of an independent board_of directors mr huggins is not an attorney and he appears to lack any formal training or experience in either the practice of law business administration or the operation of a charitable_organization yet he is acting as petitioner’s sole officer director and employee to be blunt we are not persuaded that mr huggins has demonstrated the legal skills or business acumen needed to conduct petitioner’s operations to achieve its charitable purpose or to further the public good mr huggins informed respondent that petitioner would not appoint a board_of directors until it has the funds to pay the board members for their services there is no indication whether mr huggins considered the possibility of populating the board_of directors with individuals willing to volunteer their services moreover although petitioner informed respondent that its litigation activities were directed by special committee the administrative record does not include any information regarding the composition of its membership their individual qualifications or the group’s activities the administrative record likewise is devoid of any evidence that petitioner has adopted any formal policies governing its day-to-day operations including such critical matters as proper financial and accounting controls the amount of mr huggins’ compensation acceptable compensation arrangements with outside attorneys and oversight of litigation practices and strategies in the light of these substantial deficiencies we cannot say that petitioner will be operated in furtherance of a charitable purpose within the meaning of sec_501 we also would be hard pressed to say that petitioner’s operations do not more than incidentally further mr huggins’ private interests we note that the lawsuit that petitioner and mr huggins jointly filed against irs and doe not only was substantially_similar to the earlier lawsuits that mr huggins filed in his individual capacity but also included a request for a court order directing doe to terminate its efforts to collect mr huggins’ personal student_loan debt see generally 102_tc_558 aff’d 37_f3d_216 5th cir insofar as petitioner contends that it will operate to serve an educational purpose we note that petitioner failed to provide respondent with any pamphlets flyers or other written material representative of its educational activities in addition to the shortcoming discussed above in the absence of such material we are unable to evaluate petitioner’s claim that its educational activities achieve an exempt_purpose within the meaning of sec_501 to reflect the foregoing decision will be entered for respondent
